Citation Nr: 1814176	
Decision Date: 03/08/18    Archive Date: 03/14/18

DOCKET NO.  13-14 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 20 percent for type 2 diabetes mellitus.

2. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity.

3. Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left lower extremity.

4. Entitlement to an effective date earlier than August 6, 2014 for the award of service connection for peripheral neuropathy of the right upper extremity.

5. Entitlement to an effective date earlier than August 6, 2014 for the award of service connection for peripheral neuropathy of the left upper extremity.

6. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. Peden, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1968 to October 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from an August 2010 and a November 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia. In February 2017, the Board remanded this appeal for further development. That development has been accomplished, and the claim has now been returned to the Board for further action. Stegall v. West, 11 Vet. App. 268 (1998). The Veteran was afforded a videoconference hearing before the undersigned Veterans Law Judge (VLJ) in August 2016. The hearing transcript is associated with the record. Additional evidence was submitted in connection with the hearing, accompanied by a waiver of initial RO consideration of the evidence.

An April 2015 rating decision granted service connection for peripheral neuropathy of the right upper extremity and peripheral neuropathy of the left upper extremity assigning each a 20 percent rating effective August 6, 2014. In March 2016, the Veteran filed a notice of disagreement to the effective date of the awards.

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).   


FINDINGS OF FACT

1. The Veteran's diabetes mellitus has required treatment with insulin and a restricted diet, but not regulation of activities.

2. Resolving any doubt in favor of the Veteran, for the entire period on appeal, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by moderate incomplete paralysis.

3. Resolving any doubt in favor of the Veteran, for the entire period on appeal, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by moderate incomplete paralysis.

4. The Veteran did not file a formal or informal claim for entitlement to service connection for peripheral neuropathy of the right upper extremity prior to August 6, 2014.

5. The Veteran did not file a formal or informal claim for entitlement to service connection for peripheral neuropathy of the left upper extremity prior to August 6, 2014.

CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for diabetes mellitus have not been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.321, 4.1, 4.3, 4.7, 4.119, Diagnostic Code 7913 (2017).

2. For the entire period on appeal, the criteria for an initial 20 percent rating, but no higher, for peripheral neuropathy of the right lower extremity have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2017).

3 For the entire period on appeal, the criteria for an initial 20 percent rating, but no higher, for peripheral neuropathy of the left lower extremity have been met. 38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.124a, Diagnostic Code 8599-8520 (2017).

4. The criteria for an effective date prior to August 6, 2014 for the award of service connection of peripheral neuropathy of the right upper extremity have not been met. 38 U.S.C. §§ 5110, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2017).

5. The criteria for an effective date prior to August 6, 2014 for the award of service connection of peripheral neuropathy of the left upper extremity have not been met. 38 U.S.C. §§ 5110, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.155, 3.159, 3.400 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C. § § 5103, 5103A (2012); 38 C.F.R. § 3.159 (2017). The duty to notify has been met. See VA correspondence dated May 2010. Neither the Veteran, nor his representative, has alleged prejudice with regard to notice. The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...." See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015). In addition, the Board also finds that even if VA had an obligation to provide the Veteran with additional 38 U.S.C. § 5103(a) notice and failed to do so this notice problem does not constitute prejudicial error in this case because the record reflects that a reasonable person could be expected to understand what was needed to substantiate the claim after reading the rating decision and the statement of the case.  See Shinseki v. Sanders, 129 S.Ct. 1696 (2009). In light of the foregoing, nothing more is required.

The notice requirements pertinent to the issue on appeal have been met and all identified and authorized records relevant to the matter have been requested or obtained. The available record includes available medical treatment and VA examination reports and statements in support of the claim. The Veteran has not identified any additional records that should be obtained prior to appellate consideration. The evidence of record is sufficient for the Board's review. The Board finds there is no evidence of any additional existing pertinent records. Further attempts to obtain additional evidence would be futile. Therefore, VA's duty to further assist the Veteran in locating additional records has been satisfied. See U.S.C. § 5103A; 38 C.F.R. §3.159 (2017). 

With regard to the appeal for an earlier effective date for peripheral neuropathy of the right and left upper extremities for accrued benefits purposes, the Board finds that additional notice addressing such appeals are not necessary. Effective date claims are generally considered to be "downstream" issues from the original grant of service connection if appealed from that initial grant of service connection. VA's General Counsel has promulgated an advisory opinion holding that separate notice of the VA's duty to assist the veteran and of his concomitant responsibilities in the development of claims involving such downstream issues is not required when the veteran was provided adequate notice following receipt of the original claim

When VA undertakes to provide a VA examination or obtain a VA opinion it must ensure that the examination or opinion is adequate. The VA medical opinions obtained in this case are adequate as they are predicated on a substantial review of the record and medical findings and consider the Veteran's complaints and symptoms. Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met. 38 C.F.R. § 3.159 (c)(4). The available medical evidence is sufficient for adequate determinations. There has been substantial compliance with all pertinent VA law and regulations and to adjudicate these claims would not cause any prejudice to the appellant.

II. Increased Rating

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4. The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations. 38 U.S.C. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran. 38 C.F.R. § 4.3. An appeal from the initial assignment of a disability rating requires consideration of the entire time period involved and contemplates staged ratings where warranted. Fenderson v. West, 12 Vet. App. 119 (1999). Here, where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern. See Francisco v. Brown, 7 Vet. App. 55, 58 (1994). Nevertheless, where the evidence contains factual findings that show a change in the severity of symptoms during the course of the rating period on appeal, assignment of staged ratings would be permissible. Hart v. Mansfield, 21 Vet. App. 505 (2007).

a. Diabetes Mellitus

Pursuant to the rating criteria for the endocrine system, the Veteran's service connected diabetes mellitus is rated at 20 percent disabling under Diagnostic Code 7913. A 20 percent evaluation is warranted when insulin and a restricted diet, or; an oral hypoglycemic agent and a restricted diet is required. A 40 percent rating is assigned when insulin, a restricted diet, and regulation of activities are required. A 60 percent evaluation is warranted when diabetes mellitus requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated. A 100 percent rating is warranted when diabetes mellitus requires more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated. 38 C.F.R. § 4.119, Diagnostic Code 7913 (2017).

The criteria for rating diabetes mellitus are conjunctive, meaning that each element of the criteria is needed to meet the requirements for the specified evaluation. See Comacho v. Nicholson, 21 Vet. App. 360 (2007).

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent evaluation. 38 C.F.R. § 4.119, Note (1) (2014). Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913. Id. 

The Veteran contends that he is entitled to an initial rating for diabetes mellitus in excess of 20 percent. He has stated that his condition has worsened and that his current disability rating does not accurately reflect the severity of his disability.

A June 2010 VA examination reflects the Veteran's reports of diagnosis of diabetes mellitus without episodes of ketoacidosis or hypoglycemic reactions, hospitalizations, or visits to a doctor for diabetic care. The Veteran reported use of insulin and a self-restricted diabetic diet. He denied weight loss, urinary incontinence, or progressive loss of strength as a result of his diabetes. The examiner opined that the diabetes did not cause any restriction of activity.

A July 2017 VA examination confirmed diagnosis of diabetes mellitus, and recorded the Veteran uses insulin more than once per day to manage the disability. No regulation of activities, hospitalizations for episodes of ketoacidosis or hypoglycemic reactions, or unintentional weight loss was noted.

At his August 2016 hearing, the Veteran testified that his treating physician had not restricted his activities due to his diabetes mellitus. He further testified that while he used to visit a nutritionist once a day to manage his diabetes, he no longer reports to the nutritionist or is on a physician-restricted diet. Finally, the Veteran testified that he had no instances of hospitalization as a result of his diabetes mellitus.   

Private medical records further reflect that the Veteran depends on insulin to manage his diabetes but do not record any diet or activity restriction.

After careful consideration of the medical evidence of record, the Board finds that a rating in excess of 20 percent for diabetes is not warranted. The record reflects that the Veteran's diabetes has required insulin. There is no evidence that reflects his diabetes has required any regulation of activities (avoidance of strenuous occupational and recreational activities). Additionally, the VA examinations in June 2010 and July 2017 reflect assessments that the Veteran's diabetes mellitus does not require any regulation of activities. The Board finds the VA medical examiners opinions are both well-reasoned and thorough, having considered the entire record, including the Veteran's medical history, and provide specific medical evidence for the opinions rendered. As such, the VA medical opinions warrant probative weight. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008). 

The Board has also considered the Veteran's lay statements and does not dispute his reports of daily insulin use and permanent dependence of insulin to manage his diabetes. Although the Veteran is competent to describe observable symptoms of diabetes, he is not competent to opine as to the degree of disability, as he has not been shown to possess the requisite training or credentials needed to render a competent opinion as to medical diagnosis. Jandreau v. Nicholson, 492 F.3d 1372   (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 309 (2007). Moreover, private treatment records reflect no requirements of regulation of activities for such diabetes. The record also reflects no episodes of ketoacidosis or hypoglycemic reactions.

Thus, the Veteran's diabetes mellitus has not more closely approximated the criteria for a rating in excess of 20 percent at any point in the appeal period. Accordingly, a rating in excess of 20 percent for diabetes mellitus is not warranted, and there is no basis for staged rating of the Veteran's disability.

b. Peripheral Neuropathy

The Veteran contends that he is entitled to an initial disability rating in excess of 10 percent for the service connected peripheral neuropathy of the lower left and the lower right extremities and asserts that his current rating percentage does not adequately represent his level of disability. He is currently rated under Diagnostic Code 8599-8520. Hyphenated diagnostic codes are used when a rating under one code requires use of an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27 (2017). Diagnostic Code 8599 indicates that peripheral neuropathy of the lower extremities are rated by analogy under closely related injuries (Diagnostic Code 8520 is used for paralysis of the sciatic nerve, respectively) in which not only the functions affected, but also the anatomical localization and symptomatology are closely analogous. 38 C.F.R. § 4.20 (2017).

A disability that has its own Diagnostic Code may not be rated under another Diagnostic Code, yet peripheral neuropathy, regardless of the extremity, does not have its own Diagnostic Code. Copeland v. McDonald, 27 Vet. App. 333 (2015). All potentially applicable Diagnostic Codes thus must be considered. Butts v. Brown, 5 Vet. App. 532.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis. A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve. The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy. An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or lost.

The Board acknowledges that words such as "moderate," "moderately severe," and "severe," are not defined in the Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are equitable and just. 38 C.F.R. § 4.6. Use of terminology such as "severe" by VA examiners and others, although evidence to be considered by the Board, is not dispositive of an issue. All evidence must be evaluated in arriving at a decision regarding an increased rating. 38 C.F.R. §§ 4.2, 4.6.

Under 38 C.F.R. § 4.123 (2017), neuritis (characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating) is to be rated on the scale for the nerve involved, with a maximum equal to severe incomplete paralysis. This code further provides that for neuritis (other than for the sciatic nerve) not characterized by the organic changes referred to the maximum rating will be that for moderate incomplete paralysis. Under 38 C.F.R. § 4.124 (2017), neuralgia (characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve) is to be rated with a maximum equal to moderate incomplete paralysis.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. 38 C.F.R. § 4.124a (2017).

A June 2010 VA examination reflects normal motor function of the lower extremities with abnormal sensory function bilaterally in regards to pinprick sensation and vibration. The examiner noted both lower extremities had normal temperature, position, and touch. The examiner diagnosed bilateral peripheral neuropathy of the lower extremities which resulted in neuralgia. The examiner also opined that the bilateral peripheral neuropathy of the lower extremities was as a result of the Veteran's service connected diabetes. 

A March 2015 VA examination records the Veteran's complaints of pain in his lower extremities. The examiner noted moderate intermittent pain, parasthesias and/or dysesthesias, and numbness of both lower extremities. Both lower extremities had normal muscle strength with decreased light touch/monofilament resting results in the toes and feet. No muscle atrophy was noted for either lower extremity. The examiner noted mild incomplete paralysis of both lower extremities.

A July 2017 VA examination recorded the Veteran's complaints of constant foot numbness and tingling which occasionally caused him to trip. The examiner noted moderate parasthesias and/or dysesthesias and numbness of both lower extremities. Both lower extremities had normal muscle strength with decreased light touch/monofilament resting results in the toes and feet. No muscle atrophy was noted. The examiner noted moderate incomplete paralysis of both lower extremities.

Medical treatment notes reflect findings of intermittent numbness, tingling, and burning pain in both feet which has increased in severity during the appeal period. Treatment notes also record the Veteran's constant complaints of bilateral foot spasms accompanied by numbness and tingling which resolves itself with activity. 

After a careful review of the record, and resolving all doubt in favor of the Veteran, the Board finds that he is entitled to an initial rating of 20 percent for service connected peripheral neuropathy of the lower left and the lower right extremities for the entire appeal period. The symptoms exhibited and noted by various VA examination reports reflect moderate incomplete paralysis of both lower extremities during the appeal period. As noted above, the Veteran has complained of pain, numbness, and tingling in his left and right lower extremities, causing him to trip at times. The Veteran exhibited decreased sensation, moderate parasthesias and/or dysesthesias, and numbness in both of the lower extremities during the July 2017 and March 2015 VA examinations. Similarly, the June 2010 VA examiner opined the Veteran had an abnormal sensory function in both lower extremities. While both the March 2015 and the July 2017 VA examiners opined the Veteran had mild incomplete paralysis of the lower extremities, both examiners opined the Veteran had moderate peripheral neuropathy symptoms. Therefore, in light of the above and given the Veteran's competent testimony and lay statements indicating moderate symptoms throughout the appeal period, along with the findings on the March 2015 and July 2017 VA examination reports of multiple moderate symptoms (i.e., intermittent pain, parasthesias and/or dysesthesias and numbness), the Board finds the Veteran had moderate incomplete paralysis of the right and left lower extremities for the entire appeal period. Thus, entitlement to a rating of 20 percent for the left lower extremity and 20 percent for the right lower extremity is warranted for the entire appeal period. 

The Board further notes that throughout this appeal, the Veteran's muscle strength of the lower extremities has been normal as shown in VA examination reports. None of his records or examinations has shown muscle atrophy. The impairment shown on examinations has been sensory with pain, numbness, and parasthesias or dysesthesias, all of which were reported to be moderate by the March 2015 and July 2017 VA examiners. No medical professional has provided any opinion that the Veteran's symptomatology is best characterized as a higher level of impairment or incomplete paralysis. Even considering the subjective complaints, the objective findings as shown in the treatment records and on examinations does not indicate that the Veteran's bilateral upper and lower extremity impairment results in a higher level of incomplete paralysis. As such, ratings for the right and left lower extremities in excess of 20 percent are not warranted.

As a final matter, the Board finds that the Veteran has not raised the matter of an extraschedular rating and that the evidence does not present exceptional or unusual circumstances. Doucette v. Shulkin, 28 Vet. App. 366 (2017) (holding that either a veteran must assert that a schedular rating is inadequate or the evidence must present exceptional or unusual circumstances).

III. Earlier Effective Date

The Veteran contends that he is entitled to an effective date prior to earlier than August 6, 2014 for the award of service connection for peripheral neuropathy of the right and upper extremities. Specifically, he asserts that the effective date should be October 25, 2011, the date that VA received a private examination report reflecting peripheral neuropathy of the hands was connected to his diabetes mellitus. 

In this case, the Agency of Original Jurisdiction (AOJ) issued an April 2015 rating decision, which granted service connection for peripheral neuropathy of the right upper extremity and left upper extremity, as secondary to service connected diabetes mellitus, assigning separate 20 percent initial ratings for each upper extremity, effective from August 6, 2014.

The effective date of an award of disability compensation, in conjunction with a grant of entitlement to service connection on a direct basis, shall be the day following separation from active service or the date entitlement arose if the claim is received within one year of separation from service. Otherwise, the effective date shall be the date of receipt of the claim, or the date entitlement arose, whichever is later. 38 U.S.C. § 5110 (2012); 38 C.F.R. § 3.400 (b)(2)(i) (2017).

A specific claim in the form prescribed by the Secretary of VA must be filed in order for benefits to be paid to any individual under the laws administered by VA. 38 C.F.R. § 3.151 (2017). The term "claim" or "application" means a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief of entitlement, to a benefit. 38 C.F.R. § 3.1 (p) (2017). "Date of receipt" generally means the date on which a claim, information, or evidence was received by VA. 38 C.F.R. § 3.1 (r). 

Any communication or action indicating intent to apply for one or more benefits under the laws administered by VA, from a claimant, his duly authorized representative, a Member of Congress, or some person acting as next friend of a claimant who is not sui juris may be considered an informal claim. Such an informal claim must identify the benefit sought. Upon receipt of an informal claim, if a formal claim has not been filed, an application form will be forwarded to the claimant for execution. If received within one year after the date it was sent to the claimant, it will be considered filed as of the date of receipt of the informal claim. 38 C.F.R. § 3.155 (a).

While the term "application" is not defined in the statute, the regulations use the terms "claim" and "application" interchangeably, and they are defined broadly to include "a formal or informal communication in writing requesting a determination of entitlement, or evidencing a belief in entitlement, to a benefit." 38 C.F.R. § 3.1 (p). See also Rodriguez v. West, 189 F.3d. 1352 (Fed. Cir. 1999), cert. denied, 529 U.S. 1004 (2000). The benefit sought must be identified, see Stewart v. Brown, 10 Vet. App. 15, 18 (1997), but need not be specific, see Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). That said, while VA must interpret a claimant's submissions broadly, VA is not required to conjure up issues not raised by the claimant. VA is not required to anticipate any potential claim for a particular benefit where no intention to raise it was expressed. Brannon v. West, 12 Vet. App. 32, 35 (1998); Talbert v. Brown, 7 Vet. App. 352, 356-57 (1995).

Regarding receipt of the claim, the Board's review of the record reflects the Veteran first filed a claim for service connection for both "upper extremities peripheral neuropathy as secondary to service connected diabetes" via a VA Form 21-526EZ which was dated August 6, 2014. 

Next, concerning the date of entitlement to service connection, the Board notes that the Veteran's peripheral neuropathy of both upper extremities was eventually established as secondary to his service connected diabetes. Service connection may be established on a secondary basis for disability that is proximately due to or the result of a service connected condition. See 38 C.F.R. § 3.310 (a). In this case, the first competent indication that the Veteran's nerve problems in the upper extremities were associated with his diabetes was provided at his September 22, 2011 private examination. The examiner noted the Veteran's complaints of muscle cramps in his hands, and he diagnosed diabetic neuropathy. The examiner stated, "At this time, I suspect that [muscle cramps in the hands] is likely due to diabetic neuropathy". A review of the Veteran's VA and private treatment records did not otherwise reveal any earlier date of entitlement to secondary service connection. Moreover, there was neither contention nor indication that the Veteran's peripheral neuropathy was instead entitled to service connection on a direct basis. Thus, the date of entitlement arose was as early as September 22, 2011.

Although the evidence of record shows that disability was diagnosed in September 2011, such information is not required in order to conclude that the August 6, 2014 date selected by the RO is the earliest possible effective date. Even with the entitlement arising prior to August 6, 2014, the date of the claim remains the later of the two dates. As such, the correct effective date as provided by 38 C.F.R. § 3.400 (b)(2), is August 6, 2014, the date of the claim filed. Evidence showing that the condition existed prior to filing a claim does not entitle the Veteran to an earlier effective date.

The Board has also considered whether any evidence of record prior to August 6, 2014 could serve as an informal claim to entitle the Veteran to an earlier effective date. In this regard, any communication or action indicating intent to apply for one or more benefits under the laws administered by VA would constitute an informal claim. Such informal claim must identify the benefit sought. However, after reviewing the record, the Board concludes that there is no testimonial document submitted prior to August 6, 2014 that indicates intent to pursue a claim of entitlement to service connection for bilateral upper extremity peripheral neuropathy.

In sum, the presently assigned effective date of August 6, 2014, is appropriate and there is no basis for an award of service connection for right or left upper extremity peripheral neuropathy prior to that date. As the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C. § 5107 (b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990). The claim of entitlement to an earlier effective date must be denied.








ORDER

Entitlement to an initial rating in excess of 20 percent for type 2 diabetes mellitus is denied.

Entitlement to an initial rating of 20 percent, but no higher, for peripheral neuropathy of the right lower extremity is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an initial rating of 20 percent, but no higher, for peripheral neuropathy of the left lower extremity is granted subject to the law and regulations governing the payment of monetary benefits.

Entitlement to an effective date earlier than August 6, 2014 for the award of service connection for peripheral neuropathy of the right upper extremity is denied.

Entitlement to an effective date earlier than August 6, 2014 for the award of service connection for peripheral neuropathy of the left upper extremity is denied.


REMAND

Regarding the claim for entitlement to a TDIU, at his August 2016 hearing the Veteran testified that his service connected disabilities prevent him from working. As such, the Board finds the record reasonably raises a claim for a TDIU, and thus, remand for additional development is necessary. See Rice v. Shinseki, 22 Vet. App. 447, 451-53 (2009).

The Veteran has not been provided with VCAA notice of the requirements for a TDIU claim, and such notice should be provided on remand. Additionally, the Veteran should be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability, to obtain relevant employment information.

Accordingly, the case is REMANDED for the following actions:

1. Send the Veteran proper VCAA notice under 38 U.S.C. § 5103 (a) and 38 C.F.R. § 3.159 informing him of what is needed to substantiate a claim for TDIU. The Veteran should also be asked to complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.
 
2. After completing the development requested above and any additional development deemed necessary, adjudicate entitlement to a TDIU. If the benefits sought remain denied, furnish the Veteran and his representative with a Supplemental Statement of the Case and afford them the opportunity to respond before the file is returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).


Department of Veterans Affairs


